DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 11 of U.S. Patent No. 11162729. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by at least claim 11 of U.S. Patent No. 11162729.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 14 of U.S. Patent No. 11162729. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the present application is anticipated by at least claim 14 of U.S. Patent No. 11162729.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (CN201262505Y).
Regarding claim 1,
Referring to annotated Figs. 1-2, Cheng teaches an assembly set (not labeled) configured to be provided in a machine compartment of a refrigerator (e.g. capable of being provided in machine compartment of a refrigerator), the assembly set comprising: a fan assembly that includes: a fan 4 configured to provide air flow; and a frame (not labeled) configured to support the fan; a drip tray 2 that includes: a fan assembly mounting space to receive at least a portion of the fan assembly; and an opening that is outwardly open to communicate with the fan assembly mounting space; wherein the fan assembly is configured to be at least partially inserted into or withdrawn out of the opening of the fan assembly mounting space (e.g. capable of being at least partially inserted into or withdrawn out of the opening of the fan assembly mounting space). 

    PNG
    media_image1.png
    942
    694
    media_image1.png
    Greyscale

Regarding claim 2,
Cheng teaches  wherein the drip tray includes a first retainer (e.g. a threaded hole), and the fan assembly includes a second retainer (e.g. the lip of fan frame for a threaded screw) configured to engage with the first retainer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng. 
Regarding claim 12,
Assuming Cheng does not teach wherein the frame includes: an outer frame that defines an outer area of the fan assembly; an inner frame provided inside the outer frame and that defines an inner area of the fan assembly; and a blocking plate that connects the outer frame and the inner frame, the examiner takes official notice that the use of, and advantages of, inner and outer frames and blocking plates would be well known to one of ordinary skill in the art, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cheng to secure said known advantages. 
Allowable Subject Matter
Claims 3-4, 5-11, 13-14, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-4, Cheng teaches that said firs and second retainers are for threaded screws and therefore does not teach wherein the first or second retainer is a cantilevered extension tab. 
Regarding claims 5-11, 
Although Cheng teaches an inner wall to at least partially surround the fan assembly mounting space, Cheng does not teach wherein the inner wall guides insertion of the frame of the fan assembly into the fan assembly mounting space and supports the fan assembly when the portion of the fan assembly is received in the fan assembly mounting space (e.g. as the fan assembly is supported by first and second retainers). 
Regarding claims 13-14,
Cheng does not teach wherein the frame includes at least one cut- out, and wherein the at least one cut-out overlaps a portion of the water storage space and the inner wall when the portion of the fan assembly is received in the fan assembly mounting space, wherein the cut-out is provided at a bottom corner of the frame.
Regarding claims 15-20
Claims 15-20 are allowable over Cheng for the same reasons as presented for claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763